                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRAVELERS PROPERTY CASUALTY                        Case No. 19-cv-04697-SI
                                         COMPANY OF AMERICA,
                                   8
                                                        Plaintiff,                          ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART
                                                 v.                                         ADMINISTRATIVE MOTION TO
                                  10                                                        SEAL
                                         127 BAYO VISTA CONDOMINIUM
                                  11     ASSOCIATION- OAKLAND, et al.,                      Re: Dkt. No. 92
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed the declaration of Ashley Gilbert in support of the administrative
                                  15   motion to seal filed by Travelers Property Casualty Company of America. The Court concludes
                                  16   that Exhibit H to the Usery Declaration (the underwriting management agreement between Affinity
                                  17   Insurance Services, Inc. and Continental Casualty Company) may be filed under seal, but that the
                                  18   proposed redactions in Travelers’ opposition brief are not warranted as the information at issue is
                                  19   not confidential. Travelers shall file an unredacted opposition brief in the public record.
                                  20

                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: May 25, 2021                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
